*644¶ 14.
Hagedorn, J.
(concurring). I agree with the majority that Blackman consented and that his consent was not coerced. I write separately to clarify that consent under the Fourth Amendment need not be based upon a full understanding of one's rights; it need only be voluntary.
¶ 15. On some level, I am sympathetic with Blackman's claim. His argument is that the statutorily required Informing the Accused information is wrong, or at least misleading, and that this inaccuracy renders his consent coerced. His argument, however, suffers from two fundamental flaws.
¶ 16. First, as the majority explains, the Informing the Accused form is technically correct. It is incomplete and imprecise, no doubt. But it is not inaccurate. The threat of revocation was real, even if its longer term effects were in doubt.
¶ 17. Second, and more to the point, Blackman's argument that his consent was not voluntary depends on a finding of "actual coercive, improper police practices designed to overcome the resistance of a defendant." State v. Clappes, 136 Wis. 2d 222, 245, 401 N.W.2d 759 (1987); see also Village of Little Chute v. Walitalo, 2002 WI App 211, ¶ 9, 256 Wis. 2d 1032, 650 N.W.2d 891. Because the Informing the Accused form is sufficiently accurate, his consent was not based upon deceit or trickery or other improper police conduct. See Village of Little Chute, 256 Wis. 2d 1032, ¶ 11. The officer here simply did what the statute required him to do; his conduct in so doing can hardly be classified as improper.
¶ 18. To be sure, the legislature's warnings to citizens in Blackman's situation needs another look. *645Blackman raises a legitimate gripe about the State threatening a revocation that it would have difficulty defending if challenged.
¶ 19. Even so, Blackman agreed to provide a blood sample. He is not entitled under the law to a broad understanding of all of his rights before giving consent under the Fourth Amendment. The United States Supreme Court has made clear that Fourth Amendment consent need only be voluntary, not knowing and intelligent. Schneckloth v. Bustamonte, 412 U.S. 218, 241 (1973).1 Knowing and intelligent waiver of rights is primarily applied to Constitutional rights necessary to preserve a fair trial. Id. at 237. This is not to say that a deceitful warning or empty threat could never render consent involuntary. It certainly could. But Blackman had no legal right to be informed of his ability to challenge the very real revocation threat. And the fact that he likely would have been successful in such a challenge does not, in my view, *646amount to the kind of trickery or deceit or improper police conduct necessary to transform his voluntary consent into coerced consent.

 At least two of our cases have erroneously described Fourth Amendment consent as needing to be "knowing, intelligent and voluntary." We made such a statement in State v. Padley, 2014 WI App 65, ¶ 62, 354 Wis. 2d 545, 849 N.W.2d 867, directly quoting State v. Giebel, 2006 WI App 239, ¶ 18, 297 Wis. 2d 446, 724 N.W.2d 402. Giebel's statement was supported with a citation to a 1962 federal district court decision that predated Schneckloth v. Bustamonte, 412 U.S. 218, 241 (1973). The formulations in Padley and Giebel are contrary to the persuasive and authoritative decision of the U.S. Supreme Court in Schneckloth. Neither formulation rests on a separate construction of the Wisconsin Constitution. Even if they had, our supreme court has "consistently and routinely conformed the law of search and seizure under the Wisconsin Constitution to the law developed by the United States Supreme Court under the Fourth Amendment." State v. Guzman, 166 Wis. 2d 577, 586, 480 N.W.2d 446 (1992).